Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 2-9, 11 and 18.
Upon reconsideration in view of applicant’s argument, previous 103 rejection on claims 17-20 over Kim et al (KR 10-2011-0057647) is hereby withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (5,651,960) in view of Kim et al (KR2003-0084158 and its machine English translation) or Kroger Lyons et al (US 2017/0252284 A1).
Chan teaches (see claims 1 and 7) a composition for removing semi-permanent color from human hair, which comprises a reducing agent, at least one alcohol, water and ammonium hydroxide, wherein the alcohol is chosen from ethyl alcohol, isopropyl alcohol, benzyl alcohol, hexyl alcohol and combinations thereof.  Chan furthermore teaches (claims 8 and 9) that its composition further includes a soap, which is sodium lauryl sulfate or sodium stearyl sulfate, as well as a surfactant.  Specifically, in its Example 1, Chan teaches Solution A including: 3.35 g of 75 wt.% solution of Cysteamine HCL in water; 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water; and 5.0 g of benzyl alcohol, wherein the final weight of the composition is adjusted to 100 g by adding deionized water.  The benzyl alcohol teaches instant at least one cyclic compound chosen from aromatic alcohols.   
With respect to instant at least one co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids, as discussed above, Chan teaches that its at least one alcohol and combinations thereof.  Since Chan teaches that a combination of the alcohols can be used, it would have been obvious to one skilled in the art to use the combination of benzyl alcohol and ethyl alcohol (instant at least one co-surfactant chosen from C1-C5 alcohols in Chan’s Solution A with a reasonable expectation of success.   
With respect to instant at least one anionic surfactant chosen from sodium laureth sulfate, sodium lauroyl sarcosinate, sodium cocoyl isethionate, salts thereof or mixtures thereof, Chan’s sodium lauryl sulfate used in its Solution A does not teach instant sodium laureth sulfate, sodium lauroyl sarcosinate, sodium cocoyl isethionate, salts thereof or mixtures thereof.  (i) Kim et al  teaches (see paragraphs [1] and [11]) using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition, which can be easily and effectively removed with little or no irritation to the skin.  Kim teaches ([11]) that sodium polyoxyethylene lauryl ether sulfate completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye.  Since Chan already teaches that its semi-permanent color remover composition can contain a surfactant, it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Chan’s Solution A as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  (ii) Alternatively, as evidenced by Kroger Lyons et al ([0018]), Chan’s sodium lauryl sulfate and instant sodium laureth sulfate are both known as (anionic) surfactants that are equivalently or interchangeably used in the art.  Thus, it would have been obvious to one skilled in the art to replace 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water in Chan’s Solution A with 15.0 g of 30 wt.% solution of sodium laureth sulfate in water with a reasonable expectation of success.  Thus, Chan in view of Kim or Kroger Lyons renders obvious instant claims 17 and 19.   
With respect to instant claim 20, as already stated above, Chan teaches Solution A including: 3.35 g of 75 wt.% solution of Cysteamine HCL in water; 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water; and 5.0 g of benzyl alcohol, wherein the final weight of the composition is adjusted to 100 g by adding deionized water.  (i) The 5.0 g of benzyl alcohol converts to 5 wt.% of benzyl alcohol (instant at least one cyclic compound chosen from aromatic alcohols) since the final weight of the composition is adjusted to 100 g.  (ii) As to instant range of 1-25 wt.% for the sodium laureth sulfate, as already explained above, Chan in view of Kim renders obvious adding 4-60 wt.% of sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) (as an anionic surfactant) in Chan’s Solution A with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye.  The range of 4-60 wt.% for the sodium laureth sulfate overlaps with instant range of 1-25 wt.%, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Chan in view of Kim renders instant range of 1-25 wt.% for the sodium laureth sulfate obvious.  Alternatively, as also explained above, Chan in view of  Kroger Lyons renders obvious replacing 15.0 g of 30 wt.% solution of sodium lauryl sulfate in water in Chan’s Solution A with 15.0 g of 30 wt.% solution of sodium laureth sulfate in water with a reasonable expectation of success.  15.0g of 30 wt.% solution of sodium laureth sulfate in Chan’s Solution A converts to 4.5 wt.% of sodium laureth sulfate (since 15 g of 35 wt.% solution of sodium laureth sulfate would be 4.5 g of sodium laureth sulfate based on 100 g of Chan’s Solution A), and 4.5 wt.% falls within instant range of 1-25 wt.%.  Thus, Chan in view of Kroger Lyons teaches instant rage of 1-25 wt.% for the sodium laureth sulfate.  (iii) As to instant range of 5-25 wt.% for the at least one co-surfactant chosen from C1-C5 alcohols or C1-C5 alkyl carboxylic acids, as explained above, Chan renders obvious using the combination of benzyl alcohol and ethyl alcohol (instant at least one co-surfactant chosen from C1-C5 alcohols) in Chan’s Solution A with a reasonable expectation of success.  Chan furthermore teaches (col.2, lines 63-67) that in its composition, the alcohol (including the combination of alcohols) is present in the amount sufficient to wet and/or swell human hair so that the composition effectively removes semipermanent hair coloring and that preferably, the concentration of the alcohol (including the combination of alcohols) is in the range of 0.1-25 wt.% of the composition.  Within such guidelines, instant range of 5-25 wt.% for the ethyl alcohol (instant co-surfactant) alone would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held hat where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Alternatively, instant range of 5-25 wt.% for the ethyl alcohol alone (instant co-surfactant) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, alternatively, if one assumes that equal amounts of benzyl alcohol and ethyl alcohol are used in Chan’s composition, this would give 0.05-12.5 wt.% for the ethyl alcohol.  Since such range overlaps with instant range of 5-25 wt.%, Chan’s teaching renders instant range prima facie obvious. In re Wertheim, supra.  Thus, Chan’s teaching renders obvious instant range of 5-25 wt.% for the co-surfactant.  Therefore, Chan in view of Kim or Kroger Lyons renders obvious instant claim 20. 
Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al (WO 98/23247, its DERWENT English abstract and its machine English translation) in view of Kim et al (KR2003-0084158 and its machine English translation).
Kunz teaches (see DERWENT abstract) an agent for removing color created by a direct dye (applied to hair) without damaging the hair.  Specifically, in Examples 4 and 5 (see pg.10 of English translation), Kunz teaches its inventive agent comprising 30 g of N-propanol (instant co-surfactant chosen from C1-C5 alcohol), 5 g of benzyl alcohol (instant cyclic compound chosen from aromatic alcohols), 5 g of malonic acid and water added to adjust the final weight of the composition to 100 g.  
Kunz’s agent used in its Examples 4 and 5 does not contain instant anionic surfactant chosen from sodium laureth sulfate, sodium lauroyl sarcosinate or sodium cocoyl isethionate, salts thereof or mixtures thereof.  Kim et al  teaches (see paragraphs [1] and [11]) using 4-60 wt.% of an anionic surfactant such as sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in a semi-permanent dye-remover composition, which can be easily and effectively removed with little or no irritation to the skin.  Kim teaches ([11]) that sodium polyoxyethylene lauryl ether sulfate completely cleans the decomposed pigment and the remaining carrier from the chromophore of the dye.  Since Kunz teaches that its agent for removing direct dye color can contain known additives such as anionic surfactants (see pg.2, lines 55-62), it would have been obvious to one skilled in the art to add 4-60 wt.% of Kim’s sodium polyoxyethylene lauryl ether sulfate (instant sodium laureth sulfate) in Kunz’s agent for removing direct dye color as an anionic surfactant with a reasonable expectation of easily and effectively removing the semi-permanent dye color with little or no irritation to the skin by completely cleaning the decomposed pigment and the remaining carrier from the chromophore of the dye, as taught by Kim.  Thus, Kunz in view of Kim renders obvious instant claims 17 and 19.
With respect to instant claim 20, (i) the range 4-60 wt.% of sodium laureth sulfate as taught by Kim overlaps with instant range of 1-25 wt.%, thus rendering instant range prima facie obvious. In re Wertheim, supra.  (ii) As to instant range of 1-25 wt.% for the cyclic compound (aromatic alcohols or cyclic carbonate), as discussed above, Kunz’s agent used in Examples 4 and 5 contains 5 g of benzyl alcohol based on the final weight of the composition (100 g).  Thus, 5 g of benzyl alcohol (instant cyclic compound chosen from aromatic alcohols) converts to 5 wt.% of benzyl alcohol, which falls within instant range of 1-25 wt.%.  (iii) As to instant range of 5-25 wt.% for the co-surfactant (C1-C5 alcohols or C1-C5 alkyl carboxylic acids), as discussed above, Kunz’s agent used in Examples 4 and 5 contains 30 g of N-propanol (instant co-surfactant chosen from C1-C5 alcohol), which converts to 30 wt.%.  However, Kunz also clearly teaches (pg.2, lines 71-74 and lines 51-52) that its organic solvent (such as n-propanol) can be present in the amount that ranges from 5 to 90 wt.%.  Such range overlaps with instant range of 5-25 wt.%, thus rendering instant range prima facie obvious.  Therefore, Kunz in view of Kim renders obvious instant claim 20. 
Response to Arguments  
As stated above, previous 103 rejection on claims 17-20 over Kim et al (KR 10-2011-0057647) is withdrawn, and thus applicant’s argument with respect to the 103 rejection is now moot.  Nonetheless, the Examiner would like to address applicant’s argument with respect to the unexpected results of present invention because applicant could make the same argument against instant 103 rejections addressed above in Paragraphs 5 and 6:  Referring to pg. 24-28 of present specification, applicant argues that the experimental data demonstrates unexpected results of instant invention to overcome any alleged prima facie obviousness rejection over Kim.  Applicant argues that compositions comprising one of the recited anionic surfactants and a co-surfactant that is not chosen from C1-C5 alcohols or C1-C5 carboxylic acids, such as comparative compositions C-2 and C-3, demonstrate less effective direct dye removal than the claimed compositions, exemplified by the compositions in instant Tables 1-4 and example C-1.  Furthermore, referring to instant Table 4, applicant argues that the addition of at least one cyclic compound chosen from aromatic alcohols or cyclic carbonates to compositions comprising the recited anionic surfactants and a co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids demonstrates a further synergistic improvement. However, first of all, the compositions shown in Tables 1-3 and Example C-1 do not even represent present invention because instant claim 17 requires instant at least one cyclic compound chosen from aromatic alcohols or cyclic carbonates, which is not present in those compositions shown in Tables 1-3 and Example C-1.  Therefore, the Examiner finds it unnecessary to discuss the comparison of the compositions of Tables 1-3 and Example C-1 vs. the compositions of C-2 and C-3 (in order to show unexpected superior results of using instant co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids as opposed to using different co-surfactant, applicant needs to compare instant compositions containing instant anionic surfactant, instant co-surfactant and instant cyclic compound to comparative compositions containing instant anionic surfactant, instant cyclic compound and co-surfactant, which is not chosen from C1-C5 alcohols or C1-C5 carboxylic acids).  Secondly, with respect to the comparison between the compositions of Table 4 vs. the compositions of C-2 and C-3, it is the Examiner’s position that such comparison is not persuasive in showing a synergism of adding at least one cyclic compound chosen from aromatic alcohols or cyclic carbonates to compositions comprising the recited anionic surfactants and a co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids due to the following reasons: (i) the co-surfactants used for instant compositions (4-1 to 4-5) are different (in kind) from the co-surfactants used for the comparative compositions (C-1 to C-3).  Thus, the comparison is not a fair one to show the synergism of adding at least one cyclic compound chosen from aromatic alcohols or cyclic carbonates to compositions comprising the recited anionic surfactants and a co-surfactant chosen from C1-C5 alcohols or C1-C5 carboxylic acids (also, C-2 composition uses different amount (4%) of the co-surfactant than the amount used in the compositions of Table 4); (ii) the comparison made is not commensurate in scope with the broadest claim because the propylene carbonate and benzyl alcohol (used as instant cyclic compound chosen from aromatic alcohols or cyclic carbonates) represents preferred embodiment of dependent claim 19.  See MPEP 716.02(d).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        June 19, 2021